DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 1/26/2012 are acknowledged and have been fully considered.  Claims 1, 6-7, and 9-10 are now pending.  Claims 2-5 and 8 are canceled; claim 1 is amended; claim 10 is withdrawn; no claims are new.
Claims 1, 6-7, and 9 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the content" in the ninth line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-7 and 9 are rejected for depending on an indefinite base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites “wherein a content of the cerium oxide particles that are surface-modified with the silicone is 5 to 50 wt% based on the total sunscreen composition.”  Claim 1, from which claim 9 depends, recites “the content of the cerium oxide particles that are surface modified with silicone is 10 wt% based on the total sunscreen .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Berg-Schultz et al. (US 2008/0292711).
Berg-Schultz et al. teaches coated metal oxide particles which include a polysiloxane coating (see abstract). Berg-Schultz et al. teaches that the coated metal oxide particles are useful in cosmetic or dermatological formulations for the protection against harmful effects of sunlight (see abstract). Berg-Schultz et al. teaches that the coated metal oxide particles have UV-A and/or UV-B and/or UV-C filter and/or broadband filter activity (see [0009]). Berg-Schultz et al. teaches that the metal oxide can be cerium oxide (see [0023]).  Berg-Schultz et al. teaches that the particles can be coated with silane derivatives such as triethoxycaprylylsilane (see [0037]) and teaches that triethoxy caprylylsilane has been proposed for modifying the surface of the metal oxide in order to ease the incorporation into the formulation, to avoid the formulation 
Although, Berg-Schultz et al. teaches coated metal particles and suggests the use of cerium oxide and utilizing triethoxy caprylylsilane to coat the particles, the reference does not exemplify the instant embodiments.  
However, regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to look at the suggested embodiments for making the coated metal particle provided by Berg-Schultz et al.  One would have been motivated to do so since Berg-Schultz et al. teaches that the metal particle can be cerium oxide, and suggests the use of triethoxy caprylylsilane to form the coat.  The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  Further, one would be motivated to utilize triethoxy caprylylsilane as Berg-Schultz et al. teaches has been proposed for modifying the surface of the metal oxide in order to ease the incorporation into the formulation, to avoid the formulation incompatibilities and to reduce the photocatalytic activity (see [0007]).  Therefore, it is within the skill of an artisan to look at the suggested embodiments and make the instantly claimed composition.  Regarding the limitation of “wherein MPF in the wavelength region of 340 to 350nm is from 7 to 11”, Berg-Schultz prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 9, Berg-Schultz et al. teaches about 0.01 to about 50% by weight of the coated metal oxide particles (see [0042]). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 1, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Berg-Schultz et al. (US 2008/0292711) in view of Truffault et al. (“Cerium oxide based particles as possible alternative to ZnO in sunscreens: Effect of the synthesis method on the photoprotection results”).
The teachings of Berg-Schultz et al. have been set forth above.
Berg-Schultz et al. does not teach doped cerium oxide.
Truffault et al. teaches a Ca-doped CeO2 nanopowder (see abstract).  Truffault et al. teaches the use of pure CeO2 in the cosmetic field is not suitable due to its catalytic activity, doping CeO2 with Ca2+ ions was found to reduce its catalytic activity and its 2 (see page 357).
Regarding claims 6 and 7, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 10% Ca-doped CeO2 as taught by Truffault et al. in the composition of Berg-Schultz et al.  One would be motivated to do so with a reasonable expectation of success as Truffault et al. teaches the use of pure CeO2 in the cosmetic field is not suitable due to its catalytic activity, doping CeO2 with Ca2+ ions was found to reduce its catalytic activity and its particle size (see page 357) and teaches successful utilization of 10% Ca-doped CeO2.

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. 
Applicant argues that Berg-Schultz is silent to the content of the cerium oxide particles that are surface-modified with silicone is 10 wt% based on the total sunscreen composition, and that the cerium oxide particle has a particle size of 0.1 to 0.2µm.  However, Berg-Schultz et al. teaches about 0.01 to about 50% by weight of the coated metal oxide particles (see [0042]).  Berg-Schultz et al. teaches that the particle size is usually in the range from 2 to 100 nm (i.e. 0.002-0.1µm, see [0035]). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  In the instant case, Applicant has provided no data or argument to support a showing of criticality of the claimed amounts/ranges, thus the rejection of record is maintained.
Applicant argues that that Truffault fails to remedy the deficiencies of Berg-Schultz.  However, this is not found to be persuasive for the reasons set forth above.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Melissa L Fisher/           Primary Examiner, Art Unit 1611